Citation Nr: 1509287	
Decision Date: 03/03/15    Archive Date: 03/17/15

DOCKET NO.  10-04 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Mills, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1987 to July 1991 and from October 1996 to February 1998 and from March 2005 to September 2005 and from February 2008 to May 2008.  The Veteran had additional Reserve service and National Guard service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey, which denied the benefit sought on appeal.  The Veteran appealed that decision to the Board, and the case was referred to the Board for appellate review.

The Veteran provided testimony at a September 2012 hearing before the undersigned Acting Veterans Law Judge.  A transcript of the hearing is associated with the claims file.

In June 2014, the Board remanded the issues of service connection for right ear hearing loss and a skin disability.

In a November 2014 rating decision, the Appeals Management Center (AMC) granted service connection for a skin disability and this issue is no longer in appellate status.

The Virtual VA paperless claims processing system includes a July 2014 VA examination report.  In addition, this appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.



FINDING OF FACT

The Veteran is not shown to have a right ear hearing loss disability for VA compensation purposes.


CONCLUSION OF LAW

The claim of service connection for right ear hearing loss must be denied by operation of law.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

The duty to notify in this case was satisfied by a letter sent to the Veteran in December 2007.  The claim was last adjudicated in November 2014.

VA's duty to assist the Veteran in the development of the claim includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  The Board finds that all necessary development has been accomplished.  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA examination and identified private treatment.

The Veteran was afforded VA audiological examinations in September 2008 and May 2010; however, the May 2010 examiner failed to report a speech recognition score.  Pursuant to the June 2014 remand directives, he was subsequently provided another VA audiological examination that includes the speech recognition score.  Thus, the evidence of record is adequate to decide the claim.  The VA examiner reviewed the Veteran's claims file and provided detailed medical histories, clinical evaluations, and opinion.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).

Furthermore, in a September 2012 Board hearing, the undersigned discussed with the Veteran the issue on appeal, the evidence required to substantiate the claim, and asked questions to elicit information relevant to the claim.  Potential evidentiary defects were identified and the Veteran was provided an opportunity to cure the defects.  The file was left open to provide an opportunity for additional evidence to be submitted.  This action supplemented VA's compliance with the VCAA, 38 C.F.R. § 3.103, and Bryant v. Shinseki, 23 Vet. App. 488 (2010).

Thus, with respect to the Veteran's claim of service connection for right ear hearing loss, there is no additional evidence which needs to be obtained.

Law and Regulations

Veterans are entitled to compensation from the VA if they develop a disability "resulting from personal injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty." 38 U.S.C.A. § 1110 (wartime service), 1131 (peacetime service). 

To establish a right to compensation for a present disability, a veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).  The absence of any one element will result in denial of service connection.  Coburn v. Nicholson, 19 Vet. App. 427, 431 (2006).

Service connection may be granted for any disease initially diagnosed after service when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Service connection for certain chronic diseases, may also be established on a presumptive basis by showing that such a disease manifested itself to a degree of 10 percent or more within one year from the date of separation from service. 38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2014).  In such cases, the disease is presumed under the law to have had its onset in service even though there is no evidence of such disease during the period of service.  38 C.F.R. § 3.307(a) (2014).  This includes an organic disease of the nervous system such as sensorineural hearing loss disability.

If the fact of chronicity in service is not adequately supported, then a showing of continuity of symptomatology after discharge is required to support the claim.  38 C.F.R. § 3.303(b) (2014).  The theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a), see also Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

When a claimed disability is not included as a presumptive disorder, direct service connection may nevertheless be established by evidence demonstrating that the disease was in fact "incurred" during service.  See Combee v. Brown, 34 Fed.3d 1039 (Fed. Cir. 1994).

Lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

There are also specific requirements regarding what constitutes a hearing loss disability under VA law. The threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Whether service connection is claimed on direct, presumptive, or secondary basis, a necessary element for establishing such a claim is the existence of a current disability.  See Degmetich v. Brown, 104 F.3d 1328 (1997) (holding that section 1110 of the statute requires the existence of a present disability for VA compensation purposes); see also Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); Rabideau v. Derwinski, 2 Vet. App. 141, 144 (1992).  The presence of a disability at the time of filing of a claim or during its pendency warrants a finding that the current disability requirement has been met, even if the disability resolves prior to the Board's adjudication of the claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth at 38 U.S.C.A. § 5107 (West 2014).  A claimant is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a claimant seeks benefits and the evidence is in relative equipoise, the claimant prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).  

Analysis

As an initial matter, the Board notes that the Veteran's DD Form 214 reveals that he received the Air Medal with "V" Device and Army Commendation Medal with "V" Device.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2014) are applicable.  In this regard, in-service noise exposure is conceded.  

The service treatment records are unremarkable for a diagnosis of right ear hearing loss as defined by 38 C.F.R. § 3.385.

On VA audiological examination in September 2008, pure tone thresholds, in decibels, for 5000, 1000, 2000, 3,000, and 4000 Hertz were 0, 5, 0, 25, and 15 in the right ear.  The speech recognition score using the Maryland CNC Test was 100 percent in the right ear.

On VA audiological examination in May 2010, pure tone thresholds, in decibels, for 5000, 1000, 2000, 3,000, and 4000 Hertz were 5, 10, 10, 30 and 20 in the right ear.  As discussed earlier, a Maryland CNC test score was not provided.  

On subsequent VA audiological examination in July 2014, pure tone thresholds, in decibels, for 5000, 1000, 2000, 3,000 and 4000 Hertz were 5, 10, 5, 25, and 20 in the right ear.  The speech recognition score using the Maryland CNC Test was 96 percent in the right ear.

The Veteran is competent to report that which he has personally experienced, such as noise exposure and hearing problems.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).

Furthermore, the Board finds the Veteran's statements concerning his experiences in service and difficulties hearing to be credible and consistent with his combat service.  The Veteran, however, is not competent to state whether his right ear hearing loss meets VA's requirements for a disability pursuant to 38 C.F.R. § 3.385.  See Jandreau v. Nicholson, 492 F. 3d 1372.  The question of disability in this instance requires specialized training, which the Veteran does not have.

In this case, the above-cited testing results do not establish a current right ear hearing loss disability as defined by 38 C.F.R. § 3.385, as the auditory thresholds were not 40 decibels or greater at any of the frequencies, the auditory thresholds at minimum of three frequencies were not 26 decibels or greater, and the Maryland CNC speech recognition scores were not less than 94 percent.  See 38 C.F.R. 
§ 3.385.

Moreover, neither the Veteran nor his representative has presented or identified existing audiometric testing results that meet the requirements of the regulation for a right ear hearing loss disability.

Hence, on this record, the Veteran is not shown to have a right ear hearing loss disability for VA compensation purposes.  The test results are controlling and clearly more probative than his lay evidence.

For this reason, the Board finds that the claim for service connection for right ear hearing loss must be denied by law.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The claim of service connection for a right ear hearing loss disability is denied.




____________________________________________
M. MAC
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


